                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

CORBIN HOWARD, et al.,

      Plaintiffs,                      Case No. 3:18-CV-410

vs.

SHERIFF MIKE SIMPSON, et al.,          District Judge Thomas M. Rose
                                       Magistrate Judge Michael J. Newman
     Defendants.
______________________________________________________________________

     ORDER AND ENTRY: (1) GRANTING PRO SE PLAINTIFFS’ MOTION FOR
 CLARIFICATION; (2) DENYING PRO SE PLAINTIFFS’ MOTION CAPTIONED AS A
  “MOTION FOR FAIR AND IMPARTIAL TREATMENT”; AND (3) DENYING WITHOUT
    PREJUDICE PRO SE PLAINTIFFS’ MOTION FOR APPOINTMENT OF COUNSEL
______________________________________________________________________

      This civil case is before the Court on three motions filed by pro

se Plaintiffs.    Docs. 8, 9, 10.     In the first motion, Plaintiffs seek

clarification with regard to the status of their motion for leave to

proceed in forma pauperis (“IFP”).         Doc. 8.    To the extent pro se

Plaintiffs seek clarification, the undersigned GRANTS the motion.1

      Plaintiffs seek clarification as to why a Report and Recommendation

was issued by the undersigned with regard to their motion for leave to

proceed IFP.   See doc. 8.    As stated by the Sixth Circuit:

       A district judge is free to refer a motion for pauper
       status to a magistrate [judge] and if the decision is to
       grant such a motion, the magistrate [judge] may enter such
       an order. If the decision is to deny, however, the
       magistrate [judge] must make such a recommendation to the
       district judge who will then take final action.




      1 In that motion, Plaintiffs also seek assurance from the Court “that

[their] rights guaranteed by the [United States] and Ohio Constitutions [will]
be upheld and not deliberately ignored[.]” Doc. 8. Pro se Plaintiffs filed a
separate motion seeking assurances on February 11, 2019 (doc. 9), which will be
addressed infra.
Woods v. Dahlberg, 894 F.2d 187, 188 (6th Cir. 1990).           Because the

undersigned concluded that the motion for IFP should be denied, in

accordance with Sixth Circuit case law, a Report and Recommendation

issued on January 7, 2019 recommending denial.        Doc. 2.    Judge Rose

subsequently adopted the undersigned’s recommendation on January 28,

2019 and Plaintiffs were ordered to pay the required filing fee (doc.

7), which they have now done (doc. 11).

        Pro se Plaintiffs caption their second motion as one seeking

assurances of “Fair and Impartial Treatment.”      Doc. 9; see also supra

n.1.     In that motion, Plaintiffs assert that their rights have been

neglected in a number of legal proceedings in which they were parties

in the past.        Doc. 9 at PageID 28-30.    It appears Plaintiffs want

assurances by the undersigned that they will be treated fairly in this

case.    Id.     Certainly, all federal judges, including the undersigned,

have sworn an oath to treat all persons fairly and impartially, see 28

U.S.C. § 453, and the undersigned sees no reason why Plaintiffs need any

further assurances in that regard.        To the extent pro se Plaintiffs

disagree with any actions or orders of the Court as this case proceeds,

they have the right, at the appropriate time, to appeal to the Sixth

Circuit.       Based on the foregoing, the undersigned DENIES Plaintiff’s

motion for any further assurances.

        In their third and final motion, pro se Plaintiffs request that

the Court appoint counsel on their behalf.    Doc. 10.   While Congress has

authorized courts to appoint counsel in such cases, see 28 U.S.C.

§ 1915(e)(1), it has never authorized any funding for such counsel and

the Court cannot compel counsel to serve without compensation.      Mallard


                                      2
v. U.S. Dist. Court, 490 U.S. 296, 308-09 (1989); Lavado v. Keohane, 992

F.2d 601, 605-06 (6th Cir. 1993).   Therefore, Plaintiff’s motion (doc.

14) is DENIED WITHOUT PREJUDICE.

     IT IS SO ORDERED.



Date: February 14, 2019                 s/ Michael J. Newman
                                        Michael J. Newman
                                        United States Magistrate Judge




                                    3
